Title: To George Washington from Thomas Hanson Marshall, 21 June 1760
From: Marshall, Thomas Hanson
To: Washington, George



Sir
Mary Land the 21st of June 1760

Yours of the 20th Instant I Recd this Day; I have not the Least thought, (nor Ever had) of making Sale of any Part of my Land in Virga, unless I had an oppertunity of Purchasing, Immediately (Lands) Joining to me in Maryland, which there is not the Least Prospect off Just now, as the Lands are in the hands of Gen[tleme]n who have not the Least thought of making Sale thereoff.
Captn Posey was mentioning to me sum short Time Past, that he had agreed to Let Mr French, have the Woodland (Tract of Land) he bought of your Brother, for the Same he gave for it; on which I told Capt. Posey (in a Bantr) that I must Let Mr French have that Slipe of mine which Run by Mrs Manleys. As Immagend he would give me a great Price for it, as it Ley Very Conven[ien]t & was well stocked with Timber tho. At the Same Time hand not the Least thought of affering Said Land; I am Sensable how your Lands Surround mine, & Probabilly will In a Short Time be more so, However Sir If I should have an oppertunity of Purchasing Land’s In Maryland Conveniant, would Willingly sell my Land in Virga; if this Should Happin, or if I should Incline to Sell my Land In Virga at Any rate, you may Depend on my Giving you the Refuseal &c. I am With Great Regard Sir your Most Hble servt

Thos Han. Marshall

